CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim BulletShares 2012 Corporate Bond ETF Guggenheim BulletShares 2012 High Yield Corporate Bond ETF Supplement to the currently effective Summary Prospectus, Prospectus and Statement of Additional Information (the “SAI”) for the above listed Funds: Effective December 31, 2012, Guggenheim BulletShares 2012 Corporate Bond ETF and Guggenheim BulletShares 2012 High Yield Corporate Bond ETF (each a “Fund,” and together, the “Funds”), each a separate series of the Claymore Exchange-Traded Fund Trust (the “Trust”), will be closed to new investment.In accordance with the principal investment strategies of each Fund, the Funds will be terminated on December 31, 2012 without requiring additional approval by the Trust’s Board of Trustees or Fund shareholders.In connection with such termination, each Fund will make a cash distribution to shareholders of record remaining on December 31, 2012 of its net assets after making appropriate provisions for any liabilities of each Fund, which will include any capital gains and dividends as of that date.Guggenheim Funds Investment Advisors, LLC, each Fund’s investment adviser, may waive some or all of either Fund’s investment advisory fees so as to ensure that no Fund will have a negative yield during the termination period.December 28, 2012 will be the last day of trading in each Fund on the NYSE Arca, Inc. (the “NYSE Arca”).The NYSE Arca will halt trading in each Fund before the open of trading on December 31, 2012. Shareholders can call 1-888-949-3837 for additional information. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference December 20, 2012 ETF-BLT-MAT-DEC12
